Citation Nr: 0304256	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
stroke.   

2.  Entitlement to an increased evaluation in excess of 30 
percent from September 1, 1996, and in excess of 10 percent 
from November 1, 2002, for a status post DDDR pacemaker, 
secondary to bradycardia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired in September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the August 1996 
rating decision, the RO increased the disability evaluation 
of the veteran's service-connected status post DDDR pacemaker 
(also referred to herein as a "heart disability" or "heart 
disease") to 30 percent, effective September 1, 1996.  In 
the March 1997 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a stroke.  

A hearing was held at the RO in November 1997, and in 
September 1999, the Board remanded this matter to the RO for 
the scheduling of a hearing before a Member of the Board.  
Thereafter, in a signed statement, the veteran indicated that 
he no longer wished to be afforded a Board hearing.  In July 
2000, the Board again remanded this matter for further 
development and adjudication.  

The Board notes that (relatively) recently, in an April 2002 
action, the RO proposed to reduce the disability evaluation 
assigned for the veteran's heart disability from 30 to 10 
percent.  Thereafter, by a July 2002 action, the RO reduced 
the evaluation effective November 1, 2002.  The veteran 
expressed disagreement with this reduction in a statement 
received in February 2003.  Inasmuch as consideration of the 
increased rating claim will necessarily take into account a 
review of the current level of disability of the veteran's 
heart disease, the propriety of the reduction is an 
intertwined issue with this increased rating claim, and will 
in effect be addressed with that claim.  The Board points out 
that the procedural due process safeguards (notice of right 
to hearing, etc.) set out under 38 C.F.R. § 3.105 were 
complied with by the RO in reducing the disability 
evaluation.   

Finally, as noted in the July 2000 remand, the veteran, in an 
October 1996 statement, essentially asserted that he was 
unable to work due to his service-connected disabilities.  
The Board interpreted this statement as an informal claim of 
entitlement to a total disability rating based on individual 
unemployables due to service-connected disabilities.   This 
is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran's stroke suffered in November 1995 was caused by his 
service-connected status post DDDR pacemaker, secondary to 
bradycardia, or that any residuals of the stroke have been 
aggravated by this heart disability.

2.  The veteran had a pacemaker inserted in July 1995, and 
since September 1996, the veteran's status post DDDR 
pacemaker, secondary to bradycardia has been manifested by a 
level of cardiac activity from 8 to 10 metabolic equivalents 
(METs); and left ventricular ejection of 55 percent at worst.  
The heart disease has not been shown to be manifested by 
dyspnea, fatigue, angina, syncope, or dizziness associated 
with exertion.  


CONCLUSIONS OF LAW

1.  A stroke was not incurred in or aggravated by service and 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for a status post DDDR pacemaker, secondary to bradycardia, 
for the period from September 1, 1996, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2002).

3.  The criteria for a 30 percent evaluation for a status 
post DDDR pacemaker, secondary to bradycardia, for the period 
from November 1, 2002, have been met. 38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.104, Diagnostic Code 7015 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The veteran and his representative contend, in substance, 
that service connection is warranted for the residuals of a 
stroke secondary to the veteran's service-connected heart 
disability, and that the heart disability has been more 
disabling than evaluated since September 1996.  

The Board observes that during the course of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted and 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran, as well as his 
representative, was sent a letter in June 2001 which 
explained, among other things, the VCAA, and what additional 
information or evidence was needed in order for the RO to 
assist him in developing his claims.  Specifically, in this 
letter, the veteran was notified of what evidence VA would 
assist him obtaining, and what evidence he was expected to 
provide in support of his claims.  In a September 2001 
response, the veteran indicated that, essentially, all of his 
treatment took place at VA Medical Center (VAMC) in Augusta, 
Georgia (and this evidence is of record).  The information 
and evidence that has been associated with claims file 
consists of the service medical records and VA medical 
reports, as well as lay assertions made by the veteran and 
his representative in support of the claim.  Thus, under the 
circumstances of this case, VA has satisfied both its duties 
to notify and assist the veteran in this case.  As such, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.


I.  Entitlement to service connection for the residuals of a 
stroke.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of, or 
has been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran's service medical records do not indicate that he 
suffered a stroke during service, and neither the veteran nor 
his representative contend otherwise.  Instead, they contend, 
in substance, that the veteran suffered a stroke in November 
1995 as a result of his pacemaker implantation.  In this 
regard, and as discussed below, it is noted that service 
connection was established for hypertension by a December 
1994 RO decision, and that this disability was 
recharacterized as "status post DDDR pacemaker, secondary to 
bradycardia" by the RO in an October 1995 decision as a 
pacemaker had been implanted in July 1995.  

The relevant evidence with respect to this claim consists of 
VA records as well as the veteran's testimony provided during 
the November 1997 RO hearing.  VA medical records reflect 
that the veteran presented in November 1995 with symptoms of, 
according to his spouse, slurred speech and questionable 
mouth drooping on the left.  The impression was probable 
lacunar stroke.  Computerized tomography (CT) scans taken in 
November and December 1995 suggested an infarct or tumor in 
the right hemisphere.  The veteran was seen on a follow up 
bases in No1vember and December 1995, but none of these 
records suggest that there was a link between the veteran's 
pacemaker - or heart disease in general - and the stroke.  A 
December 1995 record, for example, notes that the veteran 
suffered a right hemisphere stroke in November 1995, the 
cause of which was unclear.  

A VA cardiovascular examination was accomplished in August 
1996, the report of which reflects that the veteran reported 
suffering an embolic stroke in November 1995.  Physical 
examination revealed that neurologically, the patient was 
grossly intact.  The assessment portion of the examination 
report noted that the veteran was status post possible 
embolic cerebrovascular accident in November 1995.  

A VA outpatient treatment record dated in January 1997 
indicates that the veteran presented in no acute distress for 
a routine follow up for seizures, brachardia, and status post 
cerebrovascular accident, and recent surgery (a septoplasty).  
He had no particular complaints at the time.  In the margin 
of this report a past medical history of cerebrovascular 
accident secondary to pacemaker insertion is listed, among 
other things.  A similar history was noted in a February 1997 
outpatient treatment record.  

During the November 1997 hearing, the veteran testified that 
he suffered a stroke secondary to the pacemaker insertion, 
and that he had not fully recovered from the stroke.  He 
related that he still suffers from memory lapses, slurred 
speech, and an inability to function as he had prior to the 
stroke.  

Pursuant to the July 2000 Board remand, the veteran was 
scheduled for another VA examination, which was accomplished 
in November 2000.  The examination report reflects that the 
veteran had a history of a cerebrovascular accident in 
November 1995 at which time a CT scan showed a lacunar stroke 
on the right side about the right carotid extending to the 
right corona radiata.  

The examiner noted that the veteran's stroke was possibly 
secondary to microvascular ischemic disease, but opined that 
it was "in no way" related to the insertion of the 
pacemaker.  The examiner was also of the opinion that the 
cerebrovascular accident or stroke was not an "aggravated 
condition from the heart condition [sic]," and that the 
veteran currently has no condition related to the stroke 
which was in no way related to the heart.  The examiner 
further explained that had the stroke been secondary to the 
pacemaker insertion, it would have been a large artery stroke 
and not the small artery stroke actually suffered (which he 
again noted would be related to microvascular ischemic 
changes).  He concluded the report by reiterating that the 
veteran's stroke was not related to his cardiac disease and 
was not an aggravated condition from the heart disease.  

Another VA examination was accomplished in February 2002 by 
the same examiner.  The examination report again noted the 
history of the stroke from November 1995, and that the CT 
scan showed a lacunar stroke.  The veteran related that he 
has suffered no residuals since the stroke and during the 
examination denied any weakness or dizziness, among other 
things.  Physical examination revealed an atraumatic, 
normocephalic head.  

The examiner again noted that in his opinion, the veteran's 
stroke in 1995 was secondary to microvascular ischemic 
disease and was an independent process in no way related to 
the insertion of the pacemaker.  He added that the pacemaker 
did not aggravate the stroke.  The examiner noted that the 
stroke - which is without residuals (asymptomatic) and which 
the veteran had recovered from - was not related to heart 
disease.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of a stroke secondary to the 
veteran's heart disability to include the insertion of the 
pacemaker.  

The Board acknowledges that the above referenced outpatient 
treatment records dated in January and February 1997 note 
prior medical history of a cerebrovascular accident secondary 
to the pacemaker insertion, and that during the November 1997 
RO hearing the veteran related that he continued to suffer 
from the symptoms of the stroke; however, the weight of the 
objective medical evidence is against a finding that the 
veteran suffered a stroke as a result of the pacemaker 
insertion or that the residuals of the stroke (to the extent 
that there are any residuals of the stroke) have been 
aggravated by his heart disease.  

Of particular significance, the VA doctor who examined the 
veteran in November 2000 and February 2002 was of the opinion 
that he did not suffer from residuals of the November 1995 
stroke and that the stroke was, in any event, not caused or 
aggravated by the heart disability to include the insertion 
of the pacemaker.  The examiner provided detailed rationale 
for the opinions expressed in the VA examination reports.  
The outpatient treatment records, on the other hand, simply 
listed a history which appears to have been provided by the 
veteran, and in any event did not contain clinical findings 
or support.

The Board assigns more weight and validity to the findings 
made by the VA examiner, who examined veteran's heart and 
potential stroke residuals, and provided an explanation as to 
why the veteran's stroke was not related to his heart 
disease/pacemaker insertion, as opposed to the unsupported 
history documented in the two outpatient treatment record.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

The Board finds that the preponderance of the evidence does 
not demonstrate that the veteran suffers from the residuals 
of a stroke that was caused or aggravated by his service-
connected heart disability, or that he suffers from any 
residuals of a stroke that are aggravated by the heart 
disability.  

While the veteran's testimony and other statements to the 
effect that the stroke was caused by pacemaker insertion have 
been carefully considered, there is no indication in the 
record that he has a medical background or training.  
Therefore he does not have the expertise to provide a medical 
opinion concerning the existence of such disabilities, and 
the diagnoses thereof.  His statements and contentions in 
this regard are thus entitled to no probative weight.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


II.  Entitlement to an increased evaluation for service-
connected status post DDDR pacemaker, secondary to 
bradycardia, evaluated as 30 percent disabling from September 
1, 1996, and as 10 percent disabling from November 1, 2002.

For historical purposes, it is noted that service connection 
was established for hypertension by a December 1994 RO 
decision, as the onset of the disability was shown during the 
veteran's military service (which ended, as noted above, in 
September of that year).  As 10 percent evaluation was 
assigned for the disability effective October 1, 1994.  
Thereafter, in October 1995, the RO recharacterized the 
veteran's heart disease as "status post DDDR pacemaker, 
secondary to bradycardia" as he had a pacemaker implanted in 
July 1995.  At that time the RO also assigned a total rating 
under the provisions of 38 C.F.R. § 4.30 from July 1995 to 
September 1, 1995, at which point a 100 schedular evaluation 
was assigned until September 1, 1996 (see 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (1995)), at which time the total rating 
was to be reduced back to 10 percent.

However, in the currently appealed RO decision of August 
1996, the disability evaluation assigned from September 1, 
1996 was increased to 30 percent.  Thereafter, as noted in 
the Introduction, by a July 2002 action, the RO reduced the 
evaluation to 10 percent disabling effective November 1, 
2002.  The veteran and his representative essentially contend 
that the veteran's heart disease is and has been more 
disabling than evaluated since September 1, 1996.  The 
relevant evidence of record consists of VA medical records 
and the veteran's testimony given during the November 1997 RO 
hearing.  

The August 1996 VA examination report reflects that on 
physical examination the veteran's blood pressure was 119/82 
and his pulse was 88, and that he was in no acute distress.  
There was no jugular venous distention, carotid bruits, or 
adenopathy.  Cardiovascular examination specifically revealed 
a regular rate and rhythm without murmurs, gallops, or rubs.  
The pacemaker was found top be well-seated and there was no 
evidence of infection.  The relevant assessment was a history 
of sinus symptomatic brachardia, status-post a DDDR pacemaker 
placement in July 1995.  The examiner pointed out that, from 
a cardiac standpoint, at the time the veteran was doing 
relatively well with a pacemaker as a backup for his sinus 
brachardia.  A September 1996 radiology report reflects that 
chest views revealed the permanent pacemaker unchanged and 
small stable nodules which were postermedial segment of the 
right lower lobe.  During the November 1997 RO hearing, the 
veteran testified that he has no energy.  

An April 2000 radiology report reflects that chest views 
revealed that the heart size, pulmonary vessels, and 
mediastinum appeared stable.  The impression was that there 
was no acute disease in the chest and old granulomatous 
disease which has appeared stable since 1996.  

The November 2000 VA examination report reflects that the 
veteran indicated that he continued to have dizzy spells 
about once a month, but denied any associated confusion, 
chest pain, shortness of breath, paroxysmal nocturnal, 
orthopnea, palpitations, or syncope.  The examiner noted that 
in 1995 the veteran had similar episodes of dizziness after 
the pacemaker was inserted, but that the cardiologist at the 
time was of the opinion that this was not related to the 
heart.  Hence, he noted, the veteran did have Stokes-Adams 
syndrome in spite of the pacemaker or his medication.  The 
examiner also noted that the veteran did not have a history 
of congestive heart failure and does not have dyspnea, 
fatigue, angina, syncope, or dizziness associated with 
exertion or any type of activity.  He noted that an 
echocardiogram done in 1995 showed an ejection fraction of 55 
percent.

Physical examination revealed blood pressure of 120/60 and a 
pulse rate of 68, and that the veteran's heart rate and 
rhythm were regular.  In addition, there were no gallops or 
murmurs.  The examiner's impression was that the veteran's 
continued dizzy spells were noncardiac, and that his level of 
cardiac activity at that time was 8 to 10 METs.  The veteran 
was seen for a cardiac consultation in December 2000, at 
which time his pacemaker was interrogated and was noted to 
functioning normally.  

Finally, the February 2002 VA examination report reflects 
that the veteran denied chest pain including on exertion, 
shortness of breath, paroxysmal nocturnal dyspnea, dizzy 
spells, presyncope, and syncope.  He related that he was 
"completely doing fine."  

Physical examination revealed blood pressure readings of 
120/60, 122/63, and 123/65, a pulse rate of 70, and that the 
veteran's heart rate and rhythm were regular.  In addition, 
there were, again, no gallops or murmurs.  The examiner noted 
that an electrocardiogram (EKG) performed in November 2000 
showed interventricular conduction delay and a heart rate of 
68, and noted that the veteran did have some atrial pacing on 
the EKG.  The examiner's impression was that the veteran's 
dizzy spells has resolved and that his level of cardiac 
activity at the time was 8 to 10 METs and that his left 
ventricular ejection fraction was normal per a review of the 
claims folder.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected status post DDDR pacemaker, 
secondary to bradycardia is, and has been since July 1995, 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7015.  As 
noted above, and as relevant to this claim, it has been rated 
as 30 percent disabling since September 1996, and as 10 
percent since November 1, 2002.  By regulatory amendment, 
effective on January 12, 1998, substantive changes were made 
to the schedular criteria for evaluating diseases of the 
heart, as defined in 38 C.F.R. §§ 4.104.  See 62 Fed. Reg. 
65219 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  During the course of this appeal (as reflected most 
recently in the April 2002 statement of the case and July 
2002 RO decision) the RO has considered both the former and 
the revised applicable criteria; hence, there is no due 
process bar to the Board doing likewise, and applying the 
more favorable result.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to January 12, 1998, the veteran's heart disease was 
rated as auriculoventricular block under Diagnostic Code 
7015.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  
Under this code a 30 percent rating is awarded when it is 
complete, without syncope or as a minimum rating when a 
pacemaker had been inserted.  A 60 percent rating is awarded 
when it is complete, with Stokes-Adams attacks several times 
a year despite the use of medication or management of the 
heart block by pacemaker.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).

As of January 12, 1998, a 10 percent rating is granted when 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, where continuous medication is required.  A 30 percent 
rating is warranted when workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

Applying the former criteria, the Board finds that there is 
no persuasive evidence that shows that the veteran's service-
connected heart disability was manifested by a complete 
atrioventricular block, with Stokes-Adams attacks several 
times a year despite the use of medication or management of 
the heart block by pacemaker.  As such, a 60 percent 
evaluation is not warranted under 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (1997).  

Specifically, on cardiovascular examination in August 1996, 
the veteran was found to be doing well with his pacemaker, 
with a regular heart rate and rhythm, without murmurs, 
gallops, or rubs noted.  As well, the examiner in November 
2000 found that the veteran did not have dyspnea, fatigue, 
angina, syncope, or dizziness associated with his heart 
disease, and while he noted that the veteran had Stokes-Adams 
syndrome, there was no indication that he suffered from 
attacks several times a year or at all.  It is apparent that 
following the insertion of the pacemaker, the veteran's heart 
disability has caused no significant physical limitations.  
During the February 2002 examination the veteran denied chest 
pain including on exertion and shortness of breath, among 
other things, and his heart rate and rhythm were again noted 
to be normal, without murmurs, gallops, or rubs noted.  

The Board finds that since September 1996, the veteran's 
heart disease has been appropriately rated as 30 percent 
disabling under the old version of Diagnostic Code 7015, as 
this is the minimum evaluation when a pacemaker has been 
inserted, as noted above.  That said, as the veteran's claim 
for a higher evaluation has remained in appellate status 
since before the change in the regulation, he still, as of 
the time of the recent reduction, had the benefit of the old 
criteria in evaluating his disability.  As such, the recent 
reduction from 30 to 10 percent was clearly not warranted 
because when applying the old criteria, it is clear that a 30 
percent evaluation remained warranted as the veteran indeed 
has a pacemaker.  38 C.F.R. § 4.104, Diagnostic Code 7015 
(1997); see Karnas, 1 Vet. App. 308, 312-313 (1991) (to the 
extent that this claim was still pending, both versions of 
the regulation apply).  To this extent, the Board finds that 
the 30 percent evaluation for the veteran's service-connected 
status post DDDR pacemaker, secondary to bradycardia, should 
be restored, effective November 1, 2002.

With respect to the revised rating criteria, the Board again 
points out that the retroactive reach of the new regulation 
under can be no earlier than the effective date of that 
change, or January 12, 1998.  With that in mind, it is noted 
that the medical evidence does not demonstrate that the 
veteran's service-connected heart disability resulted in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, so as to warrant 
assignment of the next higher - 60 percent - evaluation under 
the revised criteria.

In fact, the objective medical findings include no evidence 
of congestive heart failure, and a level of cardiac activity 
from 8 to 10 METs.  Additionally, there is no evidence of 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  The November 2000 VA examination report notes 
that left ventricular function was found to be 55 percent in 
1995, and the February 2002 examination report notes a normal 
left ventricle ejection fraction.  Consequently, the Board 
finds that an increased rating is not warranted under the new 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7015 (2002).

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7 (2002), the criteria for a disability 
rating higher than 30 percent for the veteran's service-
connected heart disability are not met, under either the 
former or revised regulations.  The rating described above 
reflects the greatest degree of disability shown by the 
record during the entire relevant time period (i.e. from 
September 1, 1996).  As such, while an evaluation higher than 
30 percent is not warranted, this evaluation is restored 
effective November 1, 2002, and to this extent, the veteran's 
appeal is granted.  

The preponderance of the evidence is otherwise against the 
claim for a disability evaluation higher than 30 percent, and 
as such, the benefit of the doubt doctrine does not apply, 
and the claim for a higher rating in this regard must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a 
stroke claimed as secondary to status post DDDR pacemaker, 
secondary to bradycardia, is denied.

Entitlement to an increased evaluation in excess of 30 
percent for a status post DDDR pacemaker, secondary to 
bradycardia, for the period from September 1, 1996, is 
denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, restoration of a 30 percent evaluation for 
a status post DDDR pacemaker, secondary to bradycardia, 
effective November 1, 2002, is granted. 


REMAND

The Board notes that a review of the claims folder reveals 
that in a February 2003 statement, the veteran expressed 
disagreement with a July 2002 RO action, which reduced the 
evaluation assigned for his service-connected seizure 
disorder from 20 to 10 percent disabling.  Given that he has 
filed such a notice of disagreement, a statement of the case 
should be issued by the RO regarding this issue.  See 
38 C.F.R. § 19.26 (2002); Manlincon v. West, 12 Vet. App 238 
(1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue).

As such, this case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran and his 
representative with respect to the claim 
that the reduction of the disability 
evaluation assigned for his service-
connected seizure disorder was not 
warranted.  The veteran and his 
representative should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place any 
of these issues in appellate status. 
38 C.F.R. § 19.26 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

